Exhibit 10.4
 
CHANGE OF CONTROL AGREEMENT
for
PHILIP G. FRANKLIN
 
THIS AGREEMENT is made effective as of the 1st day of January, 2012, by and
between LITTELFUSE, INC., a Delaware corporation (hereinafter referred to as the
“Company”), and the executive named above (hereinafter referred to as the
“Executive”);
 
W I T N E S S E T H:
 
WHEREAS, the Board of Directors of the Company (hereinafter referred to as the
“Board”) has determined that it is in the best interests of the Company and its
stockholders to provide the Executive with certain protections against the
uncertainties usually created by a Change of Control; and
 
WHEREAS, the Board wishes to better enable the Executive to devote his full
time, attention and energy to the business of the Company prior to and after a
Change of Control, thereby benefiting the Company and its stockholders;
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
confessed, the Company and the Executive hereby agree as follows:
 
CHANGE OF CONTROL BENEFITS
 
Section 1.                      Certain Definitions.
 
(a)           The “Effective Date” shall mean the first date during the Change
of Control Period (as defined in Subsection 1(b) hereof) on which a Change of
Control (as defined in Section 2 hereof) occurs.  Notwithstanding anything to
the contrary contained in this Agreement, if a Change of Control occurs and if
the Executive separates from service with the Company prior to the date on which
the Change of Control occurs, and if it is reasonably demonstrated by the
Executive that such separation from service (i) was at the direct or indirect
request of a third party who theretofore had taken any steps intended to effect
a Change of Control or (ii) otherwise arose in connection with or in
anticipation of a Change of Control, then for all purposes of this Agreement the
“Effective Date” shall mean the date immediately prior to the date of such
separation from service.
 
(b)           The “Change of Control Period” shall mean the period commencing on
the date hereof and ending on December 31, 2014.
 
Section 2.                      Change of Control. For the purpose of this
Agreement, a “Change of Control” shall mean:
 
(a)           The acquisition by any one person or more than one person acting
as a group (within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(v)(B)), other than the Company or any employee benefit plan (or
related trust) sponsored or maintained by the Company or any affiliated company
(as defined in Section 4), (a “Person”) of any of stock of the Company that,
together with stock held by such Person, constitutes more than 50% of the total
fair market value or total voting power of the stock of the Company.  For
purposes of this Subsection (a), the following acquisitions shall not constitute
a Change of Control: (i) the acquisition of additional stock by a Person who is
considered to own more than 50% of the total fair market value or total voting
power of the stock of the Company, (ii) any acquisition in which the Company
does not remain outstanding thereafter and (iii) any acquisition pursuant to a
transaction which complies with Subsection (c) of this Section 2.  An increase
in the percentage of stock owned by any one Person as a result of a transaction
in which the Company acquires its stock in exchange for property will be treated
as an acquisition of stock for purposes of this Subsection;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The replacement of individuals who, as of the date hereof,
constitute a majority of the Board, during any twelve (12) month period by
directors whose appointment or election is not endorsed by a majority of the
Board before the date of the appointment or election, provided that, if the
Company is not the relevant corporation for which no other corporation is a
majority shareholder for purposes of Treasury Regulation Section
1.409A-3(i)(5)(iv)(A)(2), this Subsection (b) shall be applied instead with
respect to the members of the board of the directors of such relevant
corporation for which no other corporation is a majority shareholder;
 
(c)           The acquisition by any one person or more than one person acting
as a group (within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(vi)(D)), other than the Company or any employee benefit plan (or
related trust) sponsored or maintained by the Company or any affiliated company
(as defined in Section 4), during the 12-month period ending on the date of the
most recent acquisition by such person or persons, of ownership of stock of the
Company possessing 30% or more of the total voting power of the stock of the
Company.  For purposes of this Subsection (c), the following acquisitions shall
not constitute a Change of Control: (i) the acquisition of additional control by
a person or more than one person acting as a group who are considered to
effectively control the Company within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(vi) and (ii) any acquisition pursuant to a transaction
which complies with Subsection (a) of this Section 2; or
 
(d)           The acquisition by any person or more than one person acting as a
group (within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(vii)(C)), other than a transfer to a related person within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(vii)(B), during the
12-month period ending on the date of the most recent acquisition by such person
or persons, of assets from the Company that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition(s).  For purposes of
this Subsection (d), “gross fair market value” means the value of the assets of
the Company, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.
 
The above definition of “Change of Control” shall be interpreted by the Board,
in good faith, to apply in a similar manner to transactions involving
partnerships and partnership interests, and to comply with Section 409A of the
Internal Revenue Code and Treasury Regulations and official guidance issued
thereunder from time to time (“Section 409A”).
 
 
2

--------------------------------------------------------------------------------

 
 
Section 3.                       Service Period.  The Company hereby agrees to
continue to retain the services of the Executive, and the Executive hereby
agrees to provide services to the Company and its successors, subject to the
terms and conditions of this Agreement, for the period commencing on the
Effective Date and ending on the second anniversary of such date (the “Service
Period”).
 
Section 4.                      Terms of Service.
 
(a)           Position and Duties.
 
(i)           During the Service Period, (A) the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 120-day period immediately preceding the Effective Date and (B) the
Executive’s services shall be performed at the location where the Executive was
providing services to the Company or its affiliated companies immediately
preceding the Effective Date or any office or location less than 20 miles from
such location. As used in this Agreement, the term “affiliated companies” shall
include any company controlled by, controlling or under common control with the
Company.
 
(ii)           During the Service Period, and excluding any periods of vacation
and sick leave to which the Executive is entitled, the Executive agrees to
devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities.  During the Service Period it shall not be a violation of this
Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions, and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee or service provider of the Company
in accordance with this Agreement.
 
(b)           Compensation.
 
(i)           Base Salary.  During the Service Period, the Executive shall
receive an annual base salary (hereinafter referred to as the “Annual Base
Salary”), which shall be paid at a monthly rate, equal to at least twelve times
the highest monthly base salary paid or payable, including any base salary which
has been earned but deferred, to the Executive by the Company and its affiliated
companies in respect of the twelve-month period immediately preceding the month
in which the Effective Date occurs.  During the Service Period, the Annual Base
Salary shall be reviewed no more than 12 months after the last salary increase
awarded to the Executive prior to the Effective Date and thereafter at least
annually.  Any increase in Annual Base Salary shall not serve to limit or reduce
any other obligation to the Executive under this Agreement.  Annual Base Salary
shall not be reduced after any such increase and the term Annual Base Salary as
used in this Agreement shall refer to Annual Base Salary as so increased.
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)           Annual Bonus.  In addition to the Annual Base Salary, the
Executive shall be awarded, for each fiscal year ending during the Service
Period, an annual bonus in cash at least equal to the greater of: (i) the
average of the Executive’s annual bonuses paid under the Company’s Annual
Incentive Plan or any successor plan (such plan(s) hereinafter collectively
referred to as the “Bonus Plan”) for the last three full fiscal years prior to
the Effective Date, provided that, in calculating this average, the Executive’s
target annual bonus specified by the Board for the 2009 fiscal year,
disregarding any later cancellation of such bonus, shall be presumed to be the
annual bonus paid to the Executive under the Bonus Plan for such fiscal year);
or (ii) the Executive’s target annual bonus under the Bonus Plan for the year in
which the Effective Date occurs.  Each such annual bonus shall be paid no later
than the fifteenth day of the third month of the fiscal year next following the
fiscal year for which such annual bonus is awarded, unless the Executive shall
elect to defer the receipt of such annual bonus.  Any such deferral election
shall be made not later than the first day of the fiscal year for which the
annual bonus is paid, and shall be made in accordance with policies adopted by
the Company in compliance with Section 409A.
 
(iii)           Incentive, Savings and Retirement Plans.  During the Service
Period, the Executive shall be entitled to participate in all incentive, savings
and retirement plans, practices, policies and programs applicable generally to
other peer executives of the Company and its affiliated companies, but in no
event shall such plans, practices, policies and programs provide the Executive
with incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its affiliated companies for the Executive under
such plans, practices, policies and programs as in effect at any time during the
120-day period immediately preceding the Effective Date or if more favorable to
the Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its affiliated companies.
 
(iv)           Welfare Benefit Plans.  During the Service Period, the Executive
and/or the Executive’s family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other peer
executives of the Company and its affiliated companies.  In the event such
plans, practices, policies and programs are not reasonably able to provide the
Executive with coverage or provide the Executive with benefits which are less
favorable, in the aggregate, than the most favorable of such plans, practices,
policies and programs in effect for the Executive at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its affiliated companies, then the
Company shall provide individual insurance policies or reimburse the Executive,
on at least a monthly basis, to cover any post-tax difference in the benefits
received by the Executive.
 
 
4

--------------------------------------------------------------------------------

 
 
(v)           Expenses.  During the Service Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
the Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive and to the extent that any
resulting change in reimbursement or payment dates would comply with Section
409A, as in effect generally at any time thereafter with respect to other peer
executives of the Company and its affiliated companies.
 
(vi)           Fringe Benefits.  During the Service Period, the Executive shall
be entitled to fringe benefits, including, without limitation, tax and financial
planning services, payment of club dues, and, if applicable, use of an
automobile and payment of related expenses, in accordance with the most
favorable plans, practices, programs and policies of the Company and its
affiliated companies in effect for the Executive at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive and to the extent that any resulting change in reimbursement or
payment dates would comply with Section 409A, as in effect generally at any time
thereafter with respect to other peer executives of the Company and its
affiliated companies.
 
(vii)           Office and Support Staff.  During the Service Period, the
Executive shall be entitled to an office or offices of a size and with
furnishings and other appointments, and to exclusive personal secretarial and
other assistance, at least equal to the most favorable of the foregoing provided
to the Executive by the Company and its affiliated companies at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive and to the extent that any resulting change in
reimbursement or payment dates would comply with Section 409A, as provided
generally at any time thereafter with respect to other peer executives of the
Company and its affiliated companies.
 
(viii)           Vacation.  During the Service Period, the Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company and its affiliated companies as in effect
for the Executive at any time during the 120-day period immediately preceding
the Effective Date or, if more favorable to the Executive, as in effect
generally at any time thereafter with respect to other peer executives of the
Company and its affiliated companies.
 
The requirements of paragraphs 4(b)(iii) through (viii) shall not apply to the
extent prohibited by applicable law or to the extent such provision would cause
the applicable plan, practice, policy, or program to fail nondiscrimination or
coverage tests imposed thereon by applicable law.
 
Section 5.                      Separation from Service.
 
(a)           Disability.  If the Company determines in good faith that the
Disability of the Executive has occurred during the Service Period (pursuant to
the definition of Disability set forth below), it may terminate the Executive’s
service effective upon the date the Company provides written notice to the
Executive.  For purposes of this Agreement, “Disability” shall mean the
Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months; or, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Cause.  The Company may terminate the Executive’s service during
the Service Period for Cause.  For purposes of this Agreement, “Cause” shall
mean:
 
(i)           the willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Executive by the
Board which specifically identifies the manner in which the Board believes that
the Executive has not substantially performed the Executive’s duties and such
failure is not cured within sixty (60) calendar days after receipt of such
written demand; or
 
(ii)           the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.
 
For purposes of this provision, any act or failure to act on the part of the
Executive in violation or contravention of any order, resolution or directive of
the Board shall be considered “willful” unless such order, resolution or
directive is illegal or in violation of the certificate of incorporation or
by-laws of the Company; provided, however, that no other act or failure to act
on the part of the Executive, shall be considered “willful,” unless it is done,
or omitted to be done, by the Executive in bad faith or without reasonable
belief that the Executive’s action or omission was in the best interests of the
Company.  Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or upon the instructions of the Chief
Executive Officer or General Counsel of the Company or based upon the advice of
outside counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company.  The separation from service of the Executive shall not be deemed
to be for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board (other than the
Executive) at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in paragraph (i) or (ii) above, and specifying the particulars thereof
in detail.
 
(c)           Good Reason.  The Executive’s service may be terminated by the
Executive for Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean:
 
(i)           the Executive is not elected to, or is removed from, any elected
office of the Company which the Executive held immediately prior to the
Effective Date;
 
 
6

--------------------------------------------------------------------------------

 
 
(ii)           the assignment to the Executive of any duties materially
inconsistent in any respect with the Executive’s position, authority, duties or
responsibilities as contemplated by Subsection 4(a) hereof, or any other action
by the Company which results in a diminution in such position, authority, duties
or responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive;
 
(iii)           any failure by the Company to comply with any of the provisions
of this Agreement, other than an isolated, insubstantial and inadvertent failure
not occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;
 
(iv)           the Company’s requiring the Executive to travel on Company
business to a substantially greater extent than required immediately prior to
the Effective Date; or
 
(v)           any purported termination by the Company of the Executive’s
service with the Company otherwise than as expressly permitted by this
Agreement.
 
For purposes of this Subsection 5(c), a good faith determination of “Good
Reason” made by the Executive shall be conclusive.
 
(d)           Notice of Termination.  Any termination by the Company for Cause,
or by the Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Subsection 13(b)
hereof.  For purposes of this Agreement, a “Notice of Termination” means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s service under the provision so indicated, and (iii) specifies
the termination date.  To qualify as “Good Reason,” the Executive must provide
such notice within 90 days following the initial existence of the condition
described in paragraph (c)(i) through (v) above, upon notice of which the
Company shall have 30 days during which it may remedy the condition, in which
case “Good Reason” shall not exist.  The failure by the Executive or the Company
to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.
 
(e)           Separation from Service.  All references to “separation from
service,” “termination of service” and words of similar import shall have the
same meaning as “separation from service” as defined by Section 409A.  By way of
illustration, and without limiting the generality of the foregoing, the
following principals shall apply:
 
(i)           The Executive shall not be considered to have separated from
service so long as the Executive is on military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed six months, or
if longer, so long as the Executive retains a right to return to service with
the Company under an applicable statute or by contract.
 
 
7

--------------------------------------------------------------------------------

 
 
(ii)           Regardless of whether the Executive has formally separated from
service, the Executive will be considered to have separated from service as of
the date it is reasonably anticipated that no further services will be performed
by the Executive for the Company, or that the level of bona fide services the
Executive will perform after such date will permanently decrease to no more than
20% of the average level of bona fide services performed over the immediately
preceding 36-month period.  For purposes of the preceding test, during any paid
leave of absence the Executive shall be considered to have been performing
services at the level commensurate with the amount of compensation received, and
unpaid leaves of absence shall be disregarded.
 
(iii)           For purposes of determining whether the Executive has separated
from service, all services provided for the Company, or for any other entity
that is part of a controlled group that includes the Company as defined in
Section 414(b) or (c) of the Internal Revenue Code (“Code”), shall be taken into
account, whether provided as an employee or as a consultant or other independent
contractor; provided that the Executive shall not be considered to have not
separated from service solely by reason of service as a non-employee director of
the Company or any other such entity.
 
Section 6.                      Obligations of the Company upon Separation
during the Service Period.
 
(a)           Good Reason; Other Than for Cause, Death or Disability.  If,
during the Service Period, the Company causes the Executive to separate from
service other than for Cause or Disability, or the Executive shall voluntarily
separate from service for Good Reason as described in Subsection 5(c), the
following provisions shall apply:
 
(i)           The Company shall pay to the Executive the amounts set forth in
Paragraphs A and B below.
 
A.           The sum of the following (“Accrued Obligations”):
 
(1)           the Executive’s Annual Base Salary through the separation from
service to the extent not theretofore paid, payable on the next regularly
scheduled payroll date (or such earlier date as required by law),
 
(2)           an amount, equal to the greatest of the Executive’s target annual
bonus under the Bonus Plan for the fiscal year in which the separation from
service occurs (“Target Bonus”), the Executive’s annual bonus under the Bonus
Plan for the current fiscal year based on performance through date of
separation, or the Executive’s average annual bonus under the Bonus Plan for the
last three fiscal years ending prior to the separation from service (“Average
Annual Bonus”), multiplied by a fraction, the numerator of which is the number
of days in the fiscal year through the separation from service, and the
denominator of which is 365, payable in a lump sum on the 30th day following the
separation from service (in calculating the Average Annual Bonus, the
Executive’s target annual bonus under the Bonus Plan specified by the Board for
the 2009 fiscal year, disregarding any later cancellation of such bonus, shall
be presumed to be the annual bonus paid to the Executive for such fiscal year),
 
 
8

--------------------------------------------------------------------------------

 
 
(3)           any compensation previously deferred by the Executive (together
with any accrued interest or earnings thereon), paid in accordance with the
Executive’s deferral elections in effect under any such deferral program, plus
 
(4)           any accrued but unpaid vacation pay, paid in a lump sum on the
30th day following the separation from service (or such earlier date as required
by law).
 
B.           The amount equal to the product of (1) two multiplied by (2) the
sum of (x) the Executive’s Annual Base Salary plus (y) the greater of the
Executive’s Average Annual Bonus or Target Bonus, which shall be paid in a lump
sum on the 30th day following the separation from service.
 
(iii)           The Company shall reimburse the Executive for the additional
premium costs incurred by the Executive, in excess of the active employee rate
for the Executive’s peer group, to continue group medical coverage for the
Executive and/or the Executive’s family under Section 4980B of the Code and
applicable state laws (“COBRA”) for the maximum period of time as permitted by
law.  The Executive shall submit to the Company satisfactory evidence of premium
costs incurred within 30 days following the date such costs were
incurred.  Within 30 days following receipt of such evidence, the Company shall
pay to the Executive such reimbursement, plus additional severance pay in an
amount such that the net amount of such reimbursement and additional severance
pay, after all applicable tax withholding, equals the difference between the
full COBRA premium and the premium charged to active employees in Executive’s
peer group.  Following the end of COBRA coverage, the Company shall reimburse
the Executive for the additional premium costs incurred by the Executive, in
excess of the former employee COBRA rate for the Executive’s peer group, for the
purchase of an individual insurance policy providing medical coverage to the
Executive and/or the Executive’s family which is substantially similar to the
coverage provided by the Company’s group medical plan.  In no event shall the
combined period of reimbursable coverage under COBRA and any individual
insurance policy exceed two years from separation from service.
 
(iv)           For a period of up to 2 years after the separation from service,
the Company shall provide monthly outplacement services to the Executive at
reasonable levels as provided to peer executives of the Company, for the purpose
of assisting the Executive to seek a new position; provided, however, that the
Company shall have no further obligations to provide such outplacement services
once the Executive has accepted a position with any third party.
 
(v)           Notwithstanding anything to the contrary set forth in any stock
option plans pursuant to which the Executive has been granted any stock options
or other rights to acquire securities of the Company or its Affiliates, as
defined in Rule 12b-2 of the General Rules and Regulations under the Exchange
Act (the “Plans”), any option or right granted to the Executive under any of the
Plans shall be exercisable by the Executive until the earlier of (x) the date on
which the option or right terminates in accordance with the terms of its grant,
or (y) the expiration of 12 months after the separation from service.
 
(vi)           To the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided or which the Executive is eligible to receive under any
plan, program, policy or practice or contract or agreement of the Company and
its affiliated companies (such other amounts and benefits shall hereinafter be
referred to collectively as the “Other Benefits”).
 
(vii)           Notwithstanding anything to the contrary contained in any
employment agreement, benefit plan or other document, in the event the Executive
incurs a separation from service during the Service Period by the Executive for
Good Reason or by the Company other than for Cause or Disability, on and after
the separation from service the Executive shall not be bound or prejudiced by
any non-competition agreement benefiting the Company or its subsidiaries.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           Death.  If the Executive dies during the Service Period, this
Agreement shall terminate without further obligations by the Company to the
Executive’s legal representatives under this Agreement, other than for payment
of Accrued Obligations and the timely payment or provision of Other
Benefits.  Accrued Obligations shall be paid to the Executive’s estate or
beneficiary, as applicable, at the time and in the form as provided in Paragraph
6(a)(i)(A) above.  With respect to the provision of Other Benefits, the term
“Other Benefits” as utilized in this Subsection 6(b) shall include, without
limitation, and the Executive’s estate and/or beneficiaries shall be entitled to
receive, benefits at least equal to the most favorable benefits provided by the
Company and affiliated companies to the estates and beneficiaries of peer
executives of the Company and such affiliated companies under such plans,
programs, practices and policies relating to death benefits, if any, as in
effect with respect to other peer executives and their beneficiaries at any time
during the 120-day period immediately preceding the Effective Date.
 
(c)           Disability.  If the Company causes the Executive to separate from
service by reason of the Executive’s Disability during the Service Period as set
forth in Subsection 5(a), this Agreement shall terminate without further
obligations by the Company to the Executive under this Agreement, other than for
payment of Accrued Obligations and the timely payment or provision of Other
Benefits.  Accrued Obligations shall be paid to the Executive at the time and in
the form provided in Paragraph 6(a)(i)(A).  With respect to the provision of
Other Benefits, the term “Other Benefits” as utilized in this Subsection 6(c)
shall include, and the Executive shall be entitled after the Executive’s
separation from service to receive, disability and other benefits at least equal
to the most favorable of those generally provided by the Company and its
affiliated companies to disabled executives and/or their families in accordance
with such plans, programs, practices and policies relating to disability, if
any, as in effect generally with respect to other peer executives and their
families at any time during the 120-day period immediately preceding the
Effective Date.
 
(d)           Cause; Other than for Good Reason.  If the Company causes the
Executive to separate from service for Cause during the Service Period as
described in Subsection 5(b), this Agreement shall terminate without further
obligations to the Executive other than the obligation to pay to the Executive
(x) his Annual Base Salary through the separation from service, payable on the
next regularly scheduled payroll date (or such earlier date as required by law),
(y) the amount of any compensation previously deferred by the Executive (which
shall be paid at the time and in the form it would otherwise have been paid had
this Agreement not applied), and (z) Other Benefits, in each case to the extent
theretofore unpaid and at the times provided in the applicable plan or
agreement.  If the Executive voluntarily separates from service during the
Service Period, excluding a separation from service for Good Reason as described
in Subsection 5(c), this Agreement shall terminate without further obligations
of the Company to the Executive under this Agreement, other than for payment of
Accrued Obligations and the timely payment or provision of Other Benefits.  In
such case, all Accrued Obligations shall be paid to the Executive at the time
and in the form provided in Subsection 6(a)(i)(A) and the Company shall timely
pay or provide the Other Benefits to the Executive.  In no event shall the
Executive be liable to the Company for any damages caused by such voluntary
separation from service by the Executive nor shall the Executive be in any way
restricted from providing service to any other party after such voluntary
separation from service.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 7.                      Code Section 409A Payment Limits.  To the
maximum extent possible, the provisions of this Agreement shall be construed in
such a manner that no amounts payable to the Executive are subject to the
additional tax and interest provided in Section 409A(a)(1)(B) of the Code.  If
any payment (whether cash or in-kind), including but not limited to
reimbursements and Other Benefits, would constitute a “deferral of compensation”
under Section 409A and a payment date that complies with Section 409A(a)(2) of
the Code is not otherwise provided for such benefit either in this Agreement or
a Company program or policy, then such payment shall be made not later than 2 ½
months after the end of the calendar year in which the payment is no longer
subject to a substantial risk of forfeiture.  Any receipts or other proof of
expenses (if required) shall be submitted to the Company by the Executive no
later than one month after the end of the calendar year in which the payment is
no longer subject to a substantial risk of forfeiture.  Notwithstanding any
provision in this Agreement to the contrary, if at the time of separation from
service the Executive is a "specified employee" within the meaning of Section
409A, any cash or in-kind payments which constitute a "deferral of compensation"
under Section 409A and which would otherwise become due under this Agreement
during the first 6 months (or such longer period as required by Section 409A)
after separation from service shall be delayed and all such delayed payments
shall be paid in full in the 7th month after the separation from service, and
all subsequent payments shall be paid in accordance with their original payment
schedule.  To the extent that any insurance premiums or other benefit
contributions constituting a "deferral of compensation" become subject to the
above delay, the Executive shall be responsible for paying such amounts directly
to the insurer or other third party and shall receive reimbursement from the
Company for such amounts in the 7th month as described above.  The above
specified employee delay shall not apply to any payments that are excepted from
coverage by Section 409A, such as those payments covered by the short-term
deferral exception described in Treasury Regulations Section 1.409A-1(b)(4).
 
Section 8.                      Nonexclusivity of Rights.  Nothing in this
Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its affiliated companies and for which the Executive may qualify, nor,
subject to Subsection 13(f) hereof, shall anything herein limit or otherwise
affect such rights as the Executive may have under any contract or agreement
with the Company or any of its affiliated companies.  Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with the Company or
any of its affiliated companies at or subsequent to his or her separation from
service shall be payable in accordance with such plan, policy, practice or
program or contract or agreement, except as explicitly modified by this
Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 9.                      Full Settlement.  The Company’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against the Executive or others.  In no event shall the Executive be obligated
to seek another position or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced whether or not the Executive obtains
another position.   To the extent that any amount due hereunder has become
subject to a bona fide dispute, payment of such amount may be delayed until no
later than the end of the first taxable year of the Executive in which the
Company and the Executive enter into a legally binding settlement of such
dispute, the Company concedes that the amount is payable, or the Company is
required to make such payment pursuant to a final and nonappealable judgment or
other binding decision, as set forth in Treasury Regulation Section 1.409A-3(g),
and any such payment shall include interest on such delayed amount from the
original due date thereof until paid at the prime rate from time to time
reported in The Wall Street Journal during said period, plus, to the fullest
extent permitted by law, the amount of all legal fees and expenses which the
Executive reasonably incurs as a result of any contest by the Company, the
Executive or others in which the Executive is the prevailing party.
 
Section 10.                      Confidential Information.  The Executive shall
hold in a fiduciary capacity for the benefit of the Company all secret or
confidential information, knowledge or data relating to the Company or any of
its affiliated companies, and their respective businesses, which shall have been
obtained by the Executive during the Executive’s service with the Company or any
of its affiliated companies and which shall not be or become public knowledge
(other than by acts by the Executive or representatives of the Executive in
violation of this Agreement).  After Executive’s separation from service with
the Company, the Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those designated by it.  In no event shall an asserted violation of the
provisions of this Section 10 constitute a basis for deferring or withholding
any amounts otherwise payable to the Executive under this Agreement.  The
provisions of this Section 10 shall survive any termination of this Agreement or
the Executive’s separation of service with the Company.
 
Section 11.                      Excise Tax on Parachute
Payments.  (a)  Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any payment
or distribution by the Company to or for the benefit of the Executive (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section, except as otherwise provided in this Section)
(hereinafter referred to collectively as a “Payment”) would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties are
incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Payments shall be reduced to the
extent necessary so that no portion thereof shall be subject to the Excise Tax,
but only if, by reason of such reduction, the net after-tax benefit received by
the Executive shall exceed the net after-tax benefit that would be received by
the Executive if no such reduction was made.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           For purposes of paragraph (a), “net after-tax benefit” shall mean
(i) the total of all Payments which the Executive receives or is then entitled
to receive from the Company that would constitute “excess parachute payments”
within the meaning of Section 280G of the Code, less (ii) the amount of all
foreign, federal, state and local income and employment taxes payable by the
Executive with respect to the foregoing calculated at the maximum marginal
income tax rate for each year in which such payments shall be made to the
Executive (based on the rate in effect for such year as set forth in the Code as
in effect at the time of the first such payment), less (iii) the amount of
Excise Tax imposed with respect to the Payments described in (i) above.
 
(c)           If a reduction is to occur pursuant to paragraph (a), the payments
and benefits under this Agreement shall be reduced in the following order:  any
cash severance (in reverse order of payment), then outplacement services (in
reverse order), then any other amount that is a “parachute payment” within the
meaning of Section 280G of the Code in such order as determined in the sole
discretion of the Company and not the Executive.
 
Section 12.                      Successors.  (a) This Agreement is personal to
the Executive and without the prior written consent of the Company shall not be
assignable by the Executive otherwise than by will or the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by the Executive’s legal representatives.
 
(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
 
(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, the term “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law or otherwise.
 
Section 13.                      Miscellaneous.  (a) This Agreement shall be
governed by and construed in accordance with the laws of the State of Illinois,
without reference to principles of conflict of laws.  This Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.
 
(b)           Each notice, request, demand, approval or other communication
which may be or is required to be given under this Agreement shall be in writing
and shall be deemed to have been properly given when delivered personally at the
address set forth below for the intended party during normal business hours at
such address, when sent by facsimile or other electronic transmission to the
respective facsimile transmission numbers of the parties set forth below with
telephone confirmation of receipt, or when sent by recognized overnight courier
or by the United States registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:
 
 
13

--------------------------------------------------------------------------------

 
 
If to the Company:
 
Littelfuse, Inc.
8755 W. Higgins Road
O'Hare Plaza, Suite 500
Chicago, IL 60631
Attention: President
Facsimile: (773) 628-0802
Confirm:   (773) 628-0880
If to the Executive, to the last address shown in the records of the Company.

 
Notices shall be given to such other addressee or address, or both, or by way of
such other facsimile transmission number, as a particular party may from time to
time designate by written notice to the other party hereto.  Each notice,
request, demand, approval or other communication which is sent in accordance
with this Section shall be deemed given and received for all purposes of this
Agreement as of two business days after the date of deposit thereof for mailing
in a duly constituted United States post office or branch thereof, one business
day after deposit with a recognized overnight courier service or upon
confirmation of receipt of any facsimile transmission.  Notice given to a party
hereto by any other method shall only be deemed to be given and received when
actually received in writing by such party.
 
(c)           The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
 
(d)           The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
 
(e)           The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to promptly
assert any right the Executive or the Company may have hereunder, including,
without limitation, the right of the Executive to separate from service for Good
Reason pursuant to Subsection 5(c)(i)-(v) hereof, shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Agreement.
 
(f)           The Executive and the Company acknowledge that, except as may
otherwise be provided under any other written agreement between the Executive
and the Company, the employment or other service of the Executive by or with the
Company is “at will” and, subject to Subsection 1(a) hereof and/or any other
written agreement between the Executive and the Company, prior to the Effective
Date, the Executive’s employment and/or service and/or this Agreement may be
terminated by either the Executive or the Company at any time prior to the
Effective Date upon written notice to the other party, in which case the
Executive shall have no further rights under this Agreement.  From and after the
Effective Date, this Agreement shall supersede any other agreement between the
parties with respect to the subject matter hereof.
 
 
14

--------------------------------------------------------------------------------

 
 
(g)           This Agreement may be executed in two or more counterparts, all of
which taken together shall constitute one and the same agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Change of Control
Agreement on the dates set forth below.
 
 

 
EXECUTIVE
                    Date:     December 16,
2011                                                             /s/ Philip G.
Franklin    
PHILIP G. FRANKLIN
 

 
 
 

 
LITTELFUSE, INC.
                         
Date:     December 16,
2011                                                            
By
/s/ Gordon Hunter       Gordon Hunter, Chief Executive Officer  

 
 
 


15
 


 